Exhibit 77(i) Matters Submitted To A Vote Of Security Holders. On August 7, 2008, an Annual Meeting of Shareholders for ING Prime Rate Trust, Auction Rate Cumulative Preferred Shares was held at which the shareholders were asked to approve a modification to the Trust's fundamental investment restriction governing borrowing. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted Prime Rate Trust, Auction Rate Cumulative Preferred Shares 3 5,446.000 546.000 253.000 10,001.000 On August 7, 2008, an Annual Meeting of Shareholders for ING Prime Rate Trust, Auction Rate Cumulative Preferred Shares was held at which the shareholders were asked to approve a modification to the Trust's fundamental investment restriction governing borrowing. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted Prime Rate Trust, Common and Auction Rate Cumulative Preferred Shares 3 65,242,968.144 4,160,196.315 1,900,949.805 99,962,658.264
